 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   G&G CLOSED CIRCUIT EVENTS,                       Case No.: 3:20-cv-0802-BEN-RBB
     LLC,
12
                        Plaintiff,                    ORDER GRANTING-IN-PART
13                                                    MOTION FOR ATTORNEY’S FEES
     v.                                               AND COSTS
14
     FERNANDO ZARATE FLORES,
15                                                    [ECF No. 14]
     individually and d/b/a Cabo Wabo Grill 2,
16                      Defendant.
17
18         Plaintiff G&G Closed Circuit Events, LLC (“G&G”) brought this action against
19   Defendant Fernando Zarate Flores (“Defendant”), individually and doing business as
20   Cabo Wabo Grill 2, alleging violations of 47 U.S.C. § 605 (“Section 605”), 47 U.S.C. §
21   553, and the California Business and Professions Code section 17200, et seq., as well as a
22   claim for conversion. See Compl., ECF No. 1. Defendant did not respond to the
23   complaint and has not registered any appearances in this case. On May 6, 2021, the
24   Court granted G&G’s motion for default judgment on its Section 605 and conversion
25   claims. Order, ECF No. 13. G&G now moves for attorney’s fees and costs. Mot., ECF
26   No. 14. As set forth below, the motion is GRANTED-IN-PART.
27   I.    BACKGROUND
28         This case is one of several cases alleging restaurant proprietors pirated the closed-
                                                  1
                                                                              3:20-cv-0802-BEN-RBB
 1   circuit broadcast of the Saul ‘Canelo’ Alvarez v. Daniel Jacobs WBA/WBC/IBF
 2   Middleweight Championship Fight Program that occurred on May 4, 2019 (the
 3   “Program”). See e.g., G&G Closed Circuit Events, LLC v. Parker, Case No. 20-cv-0801-
 4   BEN-RBB; G&G Closed Circuit Events, LLC v. De La Ree Castillo, Case No. 20-cv-
 5   0803-BEN-AGS; G&G Closed Circuit Events, LLC v. Zarazua, Case No. 20-cv-0816-
 6   LAB-MSB. In each case, G&G alleges the restaurant proprietor impermissibly broadcast
 7   the Program, for which G&G owned distribution rights, without a license. This Court
 8   previously awarded attorney’s fees and costs (in-part) in one of those cases. See Parker,
 9   Case No. 20-cv-0801-BEN-RBB, 2021 WL 164998 (S.D. Cal. Jan. 19, 2021). The
10   analysis here draws from the Court’s previous opinion as the requests are substantially
11   similar.
12   II.      LEGAL STANDARD
13            A party may file a motion for attorney’s fees within fourteen days after the entry of
14   judgment. Fed. R. Civ. P. 54(d). A motion for attorney’s fees must “specify the
15   judgment and the statute, rule, or other grounds entitling the movant to the award” and
16   “state the amount sought or provide a fair estimate of it.” Fed. R. Civ. P. 54(d)(2)(ii)-
17   (iii).
18            “To determine the amount of a reasonable fee, district courts typically proceed in
19   two steps: first, courts generally apply the lodestar method to determine what constitutes
20   a reasonable attorney fee; and second, the district court may then adjust the lodestar
21   upward or downward based on a variety of factors, including the degree of success
22   obtained by the plaintiffs.” Bravo v. City of Santa Maria, 810 F.3d 659, 665-66 (9th Cir.
23   2016). The Supreme Court has indicated that the degree of success obtained is “‘the most
24   critical factor’ in determining the reasonableness of a fee award.” Farrar v. Hobby, 506
25   U.S. 103, 114 (1992) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)).
26            The lodestar “is properly calculated by multiplying the number of hours reasonably
27   expended on the litigation times a reasonable hourly rate.” Vargas v. Howell, 949 F.3d
28   1188, 1194 (9th Cir. 2020) (internal quotations omitted) (citing Blum v. Stenson, 465 U.S.
                                                    2
                                                                                 3:20-cv-0802-BEN-RBB
 1   886, 888 (1984)); see also Hensley, 461 U.S. at 433 (“The most useful starting point for
 2   determining the amount of a reasonable fee is the number of hours reasonably expended
 3   on the litigation multiplied by a reasonable hourly rate.”). The party seeking attorneys’
 4   fees bears the burden of “submitting evidence of the hours worked,” the rate charged, and
 5   that “the rate charged is in line with the prevailing market rate of the relevant
 6   community.” Carson v. Billings Police Dep’t., 470 F.3d 889, 891 (9th Cir. 2006)
 7   (internal quotation omitted).
 8   III.   ANALYSIS
 9          G&G requests $3,256.00 in attorney’s fees and $2,387.14 in costs. Mot., ECF No.
10   14, 9. In support, G&G argues that Section 605 mandates an award of attorney’s fees and
11   costs to an aggrieved prevailing party, and that G&G is an aggrieved prevailing party
12   based on the Court’s order granting default judgment. Id. at 3. G&G’s counsel, Mr.
13   Thomas Riley, also submitted a declaration “reconstruct[ing]” the billable hours for legal
14   services purportedly rendered in this case, as well as documentation pertaining to costs
15   incurred. Decl., ECF No. 14-1.
16          A.    Attorney’s Fees
17          The Court finds that Section 605 requires it to “direct the recovery of full costs,
18   including awarding reasonable attorneys’ fees to an aggrieved party who prevails.” 47
19   U.S.C. § 605(e)(3)(B)(iii). It also naturally concludes that G&G is a qualifying
20   “aggrieved party who prevails” for purposes of the statute. See Order, ECF No. 13; see
21   also G&G Closed Circuit Events, LLC. v. Flores, Case No. 18-cv-0378-L-RBB, 2018
22   WL 6504118, at *1 (granting attorney’s fees in a Section 605 case after finding the
23   plaintiff was a prevailing party following default judgment). Therefore, the Court turns
24   to the reasonableness of the claimed attorney’s fees and costs.
25          G&G requests a total attorney’s fee award of $3,256.00. Mot., ECF No. 14, 9.
26   This represents (1) 5.85 hours worked by an administrative assistant, billed at $110.00
27   per hour, (2) 1.75 hours worked by G&G’s counsel, Thomas Riley, billed at $550.00 per
28   hour, and (3) 5.50 hours worked by a research attorney, billed at $300.00 per hour. Decl.,
                                                   3
                                                                                3:20-cv-0802-BEN-RBB
 1   ECF No. 14-1, Ex. 1. If no adjustments were made to the lodestar calculation, this
 2   amount would be reasonable to award. See Parker, 2021 WL 164998, at *4 (finding
 3   these rates reasonable the same counsel working on a similar case).
 4         In Parker, however, this Court reduced the lodestar figure submitted by this same
 5   law firm in a Section 605 case for problematic billing practices that are also present here.
 6   See 2021 WL 164998, at *6-7. The Court did so because Mr. Riley double-billed
 7   amounts for tasks performed by an administrative assistant, did not track his time
 8   contemporaneously, and billed entries that were “unreasonable given the task at hand.”
 9   Id. (citing G & G Closed Circuit Events, LLC. V. Kim Hung Ho, Case No. 11-cv-03096-
10   LHK, 2012 WL 3043018, *2 (N.D. Cal. Jul. 25, 2012)). These same issues appear in this
11   declaration, and the Court therefore reduces the lodestar as set forth below.
12         First, the Court reduces by 0.10 hours each of eight tasks performed by the
13   administrative assistant that are duplicative of a task performed by Mr. Riley. See, Decl.
14   ECF No. 14-1, Ex. 1. This reduces the lodestar by $80.00.
15         Next, the Court considers that many entries appear unreasonable given the task at
16   hand and the fact that Mr. Riley did not track his time contemporaneously. See Decl.,
17   ECF No. 14-1 Ex. 1 ¶ 7 (“Billable hours for legal services rendered are reconstructed by
18   way of a thorough review of the files themselves.”) (emphasis added). Other courts have
19   denied attorney’s fees entirely under such circumstances, see e.g., J&J Sports
20   Productions, Inc. v. Brummell, Case No. 15-cv-2601-MMA-MDD, 2016 WL 3552039, at
21   *1 (S.D. Cal. Jun. 29, 2016), or substantially reduced the lodestar, see e.g., Joe Hand
22   Promotions, Inc. v. White, Case No. C 11-01331-CW-JSC, 2011 WL 6749061, at *3
23   (N.D. Cal. Dec. 6, 2011) (reducing the lodestar by one-third). Given these issues with
24   failing to conform with acceptable billing practices persist, the Court finds a twenty-five
25   percent reduction in the lodestar appropriate here.
26         Accordingly, the Court awards $2,382.00 in attorney’s fees.
27         B.     Costs
28         Rule 54(d) of the Federal Rules of Civil Procedure creates a presumption favoring
                                                  4
                                                                               3:20-cv-0802-BEN-RBB
 1   an award of costs to the prevailing party. Section 605 also allows for the “recovery of
 2   full costs.” 47 U.S.C. § 605(e)(3)(B)(iii). G&G’s request for costs includes investigative
 3   fees, the court’s filing fee, photocopy charges, and service of process costs. See, Decl.
 4   ECF No. 14-1, Ex. 1.
 5         This Court has previously held that investigative costs in these cases are not
 6   recoverable, but that copying charges and the filing fee are recoverable. See Parker,
 7   2021 WL 164998, at *9 (citing Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 579
 8   (9th Cir. 2010). Here, while G&G once again argues investigative costs should be
 9   included in costs, the Court appreciates G&G’s acknowledgement of its ruling in Parker,
10   and this Court’s position on this issue. See Mot., ECF No. 14, 9. As in Parker, the Court
11   declines to award investigative costs incurred. This reduces G&G’s costs incurred from
12   $2,387.14 to $472.14. See Decl., ECF No. 14-1, Ex. 1. The remaining costs are the
13   Court’s filing fee, photocopy charges, and service of process fees. These remaining costs
14   are awarded.
15         Accordingly, the Court awards $472.14 in costs.
16   IV.   CONCLUSION
17         For the reasons set forth above, Plaintiff’s Motion for Attorney’s Fees is
18   GRANTED-IN-PART. The Court awards Plaintiff $2,382.00 in attorney’s fees and
19   $472.14 in costs.
20         IT IS SO ORDERED.
21
           Dated: June 22, 2021                    __________________________________
                                                      ___________________________
22
                                                        HON.
                                                        HON ROGER T    T. BENITEZ
23                                                      United States District Judge
24
25
26
27
28
                                                  5
                                                                              3:20-cv-0802-BEN-RBB
